Exhibit 12 CENTERPOINT ENERGY, INC. AND SUBSIDIARIES COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES (Millions of Dollars) Nine Months Ended September 30, 2008(1) 2009(1) Net Income $ 359 $ 267 Equity in earnings of unconsolidated affiliates (46 ) (8 ) Income taxes 212 129 Capitalized interest (10 ) (5 ) 515 383 Fixed charges, as defined: Interest 448 482 Capitalized interest 10 5 Interest component of rentals charged to operating expense 11 8 Total fixed charges 469 495 Earnings, as defined 984 878 Ratio of earnings to fixed charges 2.10 1.77 (1) Excluded from the computation of fixed charges for the nine months ended September30, 2008 and 2009 is interest expense of $8million and interest income of $3million, respectively, which is included in income tax expense.
